Case 2:19-cv-13413-PDB-APP ECF No. 31-3 filed 05/14/20   PageID.554   Page 1 of 3




          EXHIBIT B
      Case 2:19-cv-13413-PDB-APP ECF No. 31-3 filed 05/14/20                           PageID.555   Page 2 of 3


Sterling, Michelle M.

From:                            Sterling, Michelle M. on behalf of Wais, Michael F.
Sent:                            Thursday, October 10, 2019 11:02 AM
To:                              'Larry Begin'
Cc:                              Wais, Michael F.
Subject:                         RE: BIGG BURGER Reg. No. 3924358


We have not heard back from you regarding this matter. Please advise. We would like to avoid litigation but we need to
hear from you by Monday so we can move this matter forward.

Thank you.


Michelle M. Sterling
Legal Assistant
450 W. 4th St., Royal Oak, MI 48067
E: mms@h2law.com
D: 248.723.0494 F: 248.645.1568




NOTICE: Information contained in this transmission to the named addressee is proprietary information and is subject to
attorney-client privilege and work product confidentiality. If the recipient of this transmission is not the named
addressee, the recipient should immediately notify the sender and destroy the information transmitted without making
any copy or distribution thereof.

ELECTRONIC SIGNATURE: Nothing contained in this communication is intended to constitute an electronic signature
unless a specific statement to the contrary is included in this message.

From: Wais, Michael F. <mwais@howardandhoward.com>
Sent: Wednesday, September 18, 2019 9:55 AM
To: 'Larry Begin' <larrybegin@aim.com>
Subject: RE: BIGG BURGER Reg. No. 3924358

Thank you for the e-mail – we look forward to hearing from you.


Michael F. Wais
Attorney and Counselor
                                                           1
      Case 2:19-cv-13413-PDB-APP ECF No. 31-3 filed 05/14/20                        PageID.556        Page 3 of 3

450 W. 4th St., Royal Oak, MI 48067
E: mwais@howardandhoward.com
D: 248.723.0361 C: 313.530.1118 F: 248.645.1568
Bio   vCard   LinkedIn




NOTICE: Information contained in this transmission to the named addressee is proprietary information and is subject to
attorney-client privilege and work product confidentiality. If the recipient of this transmission is not the named
addressee, the recipient should immediately notify the sender and destroy the information transmitted without making
any copy or distribution thereof.

ELECTRONIC SIGNATURE: Nothing contained in this communication is intended to constitute an electronic signature
unless a specific statement to the contrary is included in this message.

From: Larry Begin <larrybegin@aim.com>
Sent: Tuesday, September 17, 2019 11:56 PM
To: Wais, Michael F. <mwais@howardandhoward.com>
Subject: BIGG BURGER Reg. No. 3924358




Dear Mr. Wais:

Relative to the above-captioned matter, and with regard to your letter to Mr. Owens, I have been contacted by Mr. Billy
Owens. We are reviewing the matter and will contact you after we have had an opportunity to review the same.

Regards,

Laurence C. Begin, Esq.
P55058




                                                            2
